Order entered June 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01442-CV

                               CAPITAL ONE, N.A., Appellant

                                                V.

                             STANLEY C. HADDOCK, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 08-13162

                                            ORDER
       We GRANT appellant’s May 28, 2015 unopposed motion for an extension of time to file

a reply brief. Appellant shall file a reply brief by JUNE 3, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE